KAROHL, Judge.
Richard Hill appeals convictions and sentences on two counts of robbery first degree, in violation of § 569.020 RSMo 1986. We have consolidated the direct appeal with an appeal after denial of Rule 29.15 relief without an evidentiary hearing. The direct appeal involves only Count II on arguments: (1) the state failed to make a submissible case; and (2) the court erred in admitting identification testimony after an unduly suggestive lineup.
As proof of Count II the state offered eyewitness testimony that defendant approached three people who were standing a few feet from the car belonging to one of them. The motor was running, the driver’s door was open, purses had been left on the car seats and another member of the party remained in the back seat due to the heat. He pointed a sawed-off double-barrelled shotgun at them, told them he was borrowing the car and ordered the women to leave their purses. This evidence was sufficient to support proof that defendant, as charged, forcibly stole the automobile and purses by immediate use of a dangerous instrument. This satisfied proof of the elements of the crime as defined in § 569.020.1(3) RSMo 1986. The evidence was sufficient for a reasonable juror to find the defendant guilty. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993), cert. denied, — U.S. -, 114 S.Ct. 562, 126 L.Ed.2d 462 (1993). Point denied.
The state offered identification testimony of those present at the time of the commission of the crime. Their identification testimony was admitted without objection after two of the three witnesses positively identified defendant in a pre-trial lineup and one did not. All positively identified defendant at trial. We find no error, plain or otherwise. Sellenriek v. Director of Revenue, 826 S.W.2d 338, 339 (Mo. banc 1992), State v. Balle, 442 S.W.2d 35, 39 (Mo.1969).
Defendant has not argued any Rule 29.15 issues. Accordingly, that appeal has been abandoned.
We affirm the judgment and sentences contested on direct appeal and affirm denial of relief on the Rule 29.15 motion.
REINHARD, P.J., and RONNIE L. WHITE, Special Judge, concur.